In a proceeding by an infant pursuant to statute (General Municipal Law, § 50-e, sufod. 5), for leave to serve a late notice of claim for damages for personal injury, the New York City Housing Authority appeals from an order of the Supreme Court, Queens County, dated January 29, 1964, which granted the application. Order affirmed, with $10 costs and disbursements. No opinion. The time of the infant to serve the notice of claim is extended until 20 days after entry of the order hereon. Beldoek, P. J., Ughetta, Brennan and Hill, JJ., concur; Christ, J., concurs for affirmance by reason of the majority holding of this court in Matter of Pandoliano v. New York City Tr. Auth. (17 A D 2d 951), but adheres to the views expressed by him in the dissenting opinion in that case and to the views expressed by the majority in Matter of Goglas v. New York City Housing Auth. (13 A D 2d 939, affd. 11 N Y 2d 680).